     Case 2:21-cv-01243-TLN-DB Document 11 Filed 08/31/21 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                               EASTERN DISTRICT OF CALIFORNIA

10

11    BILLY RAY SHANEE MALDONADO,                       No. 2:21-cv-01243-TLN-DB
12                       Plaintiff,
13           v.                                         ORDER
14    B. KEBLER, et al.,
15                       Defendants.
16

17          Plaintiff Billy Ray Shanee Maldonado (“Plaintiff”), a state prisoner proceeding pro se, has

18   filed this civil rights action seeking relief under 42 U.S.C. § 1983. The matter was referred to a

19   United States Magistrate Judge pursuant to 28 U.S.C. § 636(b)(1)(B) and Local Rule 302.

20          On July 27, 2021, the magistrate judge filed findings and recommendations herein which

21   were served on Plaintiff and which contained notice to Plaintiff that any objections to the findings

22   and recommendations were to be filed within twenty-one days. (ECF No. 8.) Plaintiff has filed

23   objections to the findings and recommendations, but does not dispute the magistrate judge’s

24   findings that he has accrued three strikes under 28 U.S.C. § 1915(g) and that his allegations do

25   not show he was under imminent threat of serious physical injury at the time he filed his

26   Complaint, which thereby bars him from proceeding in forma pauperis. (See id.; ECF No. 9.)

27          The Court presumes that any findings of fact are correct. See Orand v. United States, 602

28   F.2d 207, 208 (9th Cir. 1979). The magistrate judge’s conclusions of law are reviewed de novo.
                                                       1
     Case 2:21-cv-01243-TLN-DB Document 11 Filed 08/31/21 Page 2 of 2


 1   See Britt v. Simi Valley Unified School Dist., 708 F.2d 452, 454 (9th Cir. 1983).

 2          The Court has reviewed the file and finds the findings and recommendations to be

 3   supported by the record and by the magistrate judge’s analysis.

 4          Accordingly, IT IS HEREBY ORDERED that:

 5          1. The Findings and Recommendations filed July 27, 2021 (ECF No. 8), are ADOPTED

 6              IN FULL;

 7          2. The Court finds Plaintiff accrued three strikes under 28 U.S.C. § 1915(g) prior to

 8              filing this action;

 9          3. Plaintiff’s motion to proceed in forma pauperis (ECF No. 2) is DENIED;

10          4. Plaintiff shall pay the $400 filing fee required by 28 U.S.C. § 1914 and the fee

11              schedule for the Eastern District of California within fourteen days in order to proceed

12              with this action; and

13          5. This matter is referred back to the assigned magistrate judge for all further pretrial

14              proceedings.

15          IT IS SO ORDERED.

16   Dated: August 30, 2021

17

18

19                                              Troy L. Nunley
                                                United States District Judge
20
21

22

23

24

25

26
27

28
                                                       2
